internal_revenue_service number release date index number --------------------- -------------------------- ------------------------------------------------------------ -------- --------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc intl b02 plr-128646-13 plr-128649-13 plr-128650-13 plr-128651-13 plr-128652-13 date date ty ------- legend ---------------------------------------------------- ---------------------------------------------------------------------- ----------------- --------------------- ---------------------------------------- ----------------------------------- ---------------------------------------- ---------------------------------------------- ------------------------- shareholder ein tax director partnership fc1 fc2 fc3 fc4 fc5 accounting firm ------------------------------------------------------ state country country country country country year year year -------------------- ----------------------------- --------------------------- ---------- ------------------ ----------------------- ------- -------------- -------------- dear ---- --------- this is in response to a letter dated date submitted by shareholder’s authorized representative that requested the consent of the commissioner of the plr-128646-13 internal_revenue_service commissioner for shareholder to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code and sec_1_1295-3 with respect to shareholder’s investment in fc1 fc2 fc3 fc4 and fc5 the rulings contained in this letter are based upon information and representations submitted on behalf of shareholder by its authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts shareholder is a corporation organized in state fc1 is an entity organized in country fc2 is an entity organized in country fc3 and fc4 are both entities organized in country fc5 is an entity organized in country fc1 fc2 fc3 fc4 and fc5 are each treated as a corporation for u s federal_income_tax purposes fc1 fc2 fc3 fc4 and fc5 each qualified as a passive_foreign_investment_company pfic as defined in sec_1297 in year during year shareholder became a partner in partnership a country entity treated as a partnership for u s federal_income_tax purposes partnership held indirect interests in fc1 fc2 fc3 fc4 and fc5 for year and year shareholder’s internal tax department prepared shareholder’s u s federal_income_tax returns the director of the internal tax department was tax director shareholder’s internal tax department employed experienced tax professionals including tax director who were competent to render tax_advice with respect to the ownership of shares of a foreign_corporation shareholder’s internal tax department also advised shareholder on u s federal_income_tax matters regarding shareholder’s operations and investments including shareholder’s investments in fc1 fc2 fc3 fc4 and fc5 shareholder relied on its internal tax department to provide advice with respect to filing and reporting requirements in general as well as any elections or statements that would be necessary to elect a specific tax treatment during all years at issue shareholder’s internal tax department had access to all relevant facts and circumstances related to shareholder’s ownership of fc1 fc2 fc3 fc4 and fc5 shareholder did not know or have reason to know that fc1 fc2 fc3 fc4 and fc5 were each a pfic shareholder’s internal tax department failed to identify fc1 fc2 fc3 fc4 and fc5 as each being a pfic and thus did not advise shareholder of the availability of a qef election with respect to shareholder’s investment in fc1 fc2 fc3 fc4 and fc5 plr-128646-13 in year shareholder’s internal tax department determined that fc1 fc2 fc3 fc4 and fc5 were each a pfic shareholder’s internal tax department while analyzing a transaction involving a related_entity discovered that shareholder held an interest in an entity that was a pfic and as a result instituted additional pfic identification procedures through the application of these additional procedures shareholder’s internal tax department determined that fc1 fc2 fc3 fc4 and fc5 were each a pfic since year based on that determination shareholder requested that accounting firm prepare a request to make a retroactive qef election for each of fc1 fc2 fc3 fc4 and fc5 shareholder submitted an affidavit signed by tax director under penalties of perjury that describes the events that led to its failure to make a qef election with respect to each of fc1 fc2 fc3 fc4 and fc5 by the election due_date the discovery of the failure the responsibilities of its internal tax department and the extent to which shareholder relied on its internal tax department the affidavit also describes the advice concerning the tax treatment of fc1 fc2 fc3 fc4 and fc5 that shareholder’s internal tax department gave to shareholder shareholder eliminated any prejudice to the interests of the united_states government by filing amended returns for year and year in which it redetermined its income_tax_liability for each year to take into account the assessment of tax on its qef inclusions derived from fc1 fc2 fc3 fc4 and fc5 and paying the full amount of tax and interest owed by reason of the qef inclusions in addition shareholder filed a return for year that included the correct amount of qef inclusions derived from fc1 fc2 fc3 fc4 and fc5 and paid any amount of tax owed for year shareholder represents that as of the date of this request_for_ruling the pfic status of fc1 fc2 fc3 fc4 or fc5 has not been raised by the irs on audit for any of the taxable years at issue ruling requested shareholder requests the consent of the commissioner to make a retroactive qef election with respect to each of fc1 fc2 fc3 fc4 and fc5 for year under sec_1_1295-3 law sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to the pfic for the taxable_year and the pfic complies with the requirements prescribed by the secretary for purposes of determining the ordinary_earnings and net capital_gains of the company plr-128646-13 under sec_1295 a qef election may be made for a taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for the taxable_year to the extent provided in regulations the election may be made after the due_date if the shareholder failed to make an election by the due_date because the shareholder reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the company for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of the failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on the professional sec_1_1295-3 and iii conclusion based on the information submitted and representations made with shareholder’s ruling_request we conclude that shareholder has satisfied sec_1_1295-3 accordingly consent is granted to shareholder to make a retroactive qef election with respect to each of fc1 fc2 fc3 fc4 and fc5 for year provided that shareholder complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election plr-128646-13 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely barbara e rasch senior technical reviewer branch office of associate chief_counsel international
